[Cite as State v. Kosturko, 2016-Ohio-912.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.      27879

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
ANDREW KOSTURKO                                      COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 2011 07 1882

                                 DECISION AND JOURNAL ENTRY

Dated: March 9, 2016



        HENSAL, Judge.

        {¶1}     Defendant-Appellant, Andrew Kosturko, appeals the denial of his motion for

resentencing from the Summit County Court of Common Pleas. For the following reasons, this

Court affirms.

                                                I.

        {¶2}     In 2012, a jury found Defendant-Appellant, Andrew Kosturko, guilty of felonious

assault, gross sexual imposition, and domestic violence. The trial court sentenced Kosturko to a

six-year prison term. The details of his convictions and sentence are set forth in this Court’s

prior decision in State v. Kosturko, 9th Dist. Summit No. 26676, 2013-Ohio-2670.

        {¶3}     Kosturko timely filed a notice of appeal and was appointed appellate counsel.

Having concluded that no non-frivolous grounds for appeal existed, Kosturko’s counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), and moved to withdraw as counsel.
                                                2


This Court issued a magistrate’s order affording Kosturko an opportunity to respond to his

counsel’s Anders brief, but Kosturko never filed a response.

       {¶4}    After conducting an independent review of the record, we determined that no non-

frivolous grounds for appeal existed. Kosturko at ¶ 5. Accordingly, we granted Kosturko’s

counsel’s motion to withdraw, and affirmed the judgment of the Summit County Court of

Common Pleas. Id. at ¶ 6. Kosturko subsequently moved to reopen his appeal under Appellate

Rule 26(B), arguing that his appellate counsel failed to inform him that he had the ability to

respond to her Anders brief, and that her performance as counsel was ineffective. We denied

Kosturko’s application, holding that he failed to demonstrate that his appellate counsel was

ineffective under Appellate Rule 26(B).

       {¶5}    Undeterred, Kosturko moved for leave to file a delayed appeal of the trial court’s

September 27, 2012, judgment of conviction, which we denied in light of his previously

perfected appeal.   Kosturko then filed a motion for resentencing, which the trial court denied.

Kosturko now appeals the trial court’s denial of his motion for resentencing, raising five

assignments of error for our review. We have combined Kosturko’s assignments of error for

ease of consideration.

                                               II.

                                 ASSIGNMENT OF ERROR I

       TRIAL COURT EXCEEDED IT[]S AUTHORITY IN DENYING
       (KOSTURKO’S) MOTION FOR RESENTENCING BECAUSE HIS
       SENTENCE IS VOID, A VIOLATION OF THE DUE PROCESS CLAUSES OF
       BOTH THE UNITED STATES AND THE OHIO CONSTITUTION.

                                 ASSIGNMENT OF ERROR II

       JURY VERDICT FORMS VIOLATE[D] O.R.C. §2945.75, AND STATE V.
       PELFREY VERDICT FORMS FAIL TO INCLUDE THE DEGREE OF THE
                                                   3


        OFFENSE OR AN AGGRAVATING ELEMENT (STATEMENT) TO JUSTIFY
        THE JURY’S FINDINGS OF A CONVICTION FOR FELONIOUS ASSAULT.

                                   ASSIGNMENT OF ERROR III

        TRIAL COURT ERRED AND VIOLATED APPELLANT’S RIGHT TO DUE
        PROCESS WHEN THE COURT FAILED TO GIVE SPECIAL INSTRUCTION
        WHICH IS APPLICABLE IN A CHARGE OF FELONIOUS ASSAULT R.C.
        §2903.11.

                                   ASSIGNMENT OF ERROR IV

        TRIAL COURT ERRED BY FAILING TO SENTENCE THE APPELLANT TO
        THE MINIMUM SENTENCE AS A FIRST TIME OFFENDER.

                                   ASSIGNMENT OF ERROR V

        APPELLANT[’S] COUNSEL WAS INEFFECTIVE WHEN COUNSEL FILED
        AN ANDERS BRIEF CLAIMING THERE WAS NO MERIT FOR AN
        APPEAL.

        {¶6}    Kosturko makes several arguments on appeal, including that his sentence is void,

that the trial court failed to properly instruct the jury on the felonious assault charge, that the trial

court should have imposed a lesser sentence because he was a first-time offender, and that his

appellate counsel was ineffective. We, however, decline to address the merits of Kosturko’s

appeal given our resolution of Kosturko’s prior appeal and the application of the law-of-the-case

doctrine.

        {¶7}    “The law of the case doctrine ‘provides that the decision of a reviewing court in a

case remains the law of that case on the legal questions involved for all subsequent proceedings

in the case at both the trial and reviewing levels.’” Neiswinter v. Nationwide Mut. Fire Ins. Co.,

9th Dist. Summit No. 23648, 2008-Ohio-37, ¶ 10, quoting Nolan v. Nolan, 11 Ohio St. 3d 1, 3

(1984). Accordingly, “the decision of an appellate court in a prior appeal will ordinarily be

followed in a later appeal in the same case and court.” State v. Jones, 9th Dist. Summit No.

25676, 2011-Ohio-4934, ¶ 6, quoting Nolan at 4. “More specific to the case at hand, it has been
                                                 4


found that where a ‘court affirm[s] the convictions in the First Appeal, the propriety of those

convictions [becomes] the law of the case, and subsequent arguments seeking to overturn them

[become] barred.’” State v. Ortega, 9th Dist. Lorain No. 08CA009316, 2008-Ohio-6053, ¶ 7,

quoting State v. Harrison, 8th Dist. Cuyahoga No. 88957, 2008-Ohio-921, ¶ 9.

       {¶8}    This Court upheld Kosturko’s convictions in his first appeal, finding that no non-

frivolous grounds for appeal existed. Further, in our decision denying Kosturko’s application to

reopen his appeal, we held that Kosturko failed to demonstrate that his appellate counsel was

ineffective pursuant to Appellate Rule 26(B). Accordingly, we find that the law-of-the-case

doctrine applies, thus barring Kosturko’s arguments.        Kosturko’s assignments of error are

overruled.

                                                III.

       {¶9}    Kosturko’s assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                             Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                5


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



MOORE, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

ANDREW KOSTURKO, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.